  4:19-cr-03108-JMG-CRZ Doc # 58 Filed: 08/18/20 Page 1 of 1 - Page ID # 176




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiff,                          Case No. 4:19CR3108

      vs.
                                                                ORDER
WILLIAM WADE,

                    Defendant.



      Before the Court is the non-party Request for Transcript, filing 57, of the hearing
held on May 22, 2020.

      IT IS ORDERED:

      1. The Request for Transcript, filing 57, is granted.

      2. The Clerk’s Office is directed to mail a copy of this order to Jean Abbott.

      3. Court reporter Lisa Grimminger is directed to advise Jean Abbott of the cost
         of the transcript. Jean Abbott will be responsible for that transcript cost.


      Dated: August 18, 2020

                                                BY THE COURT:


                                                s/ John M. Gerrard
                                                Chief United States District Judge
